Citation Nr: 0916048	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to June 
1955.  The Veteran died in May 2006.  The appellant in this 
matter is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The record reflects that the Veteran died in May 2006.  The 
Veteran's Certificate of Death, dated in May 2006, shows that 
the immediate cause of his death was Escherichia coli sepsis, 
with urinary tract infection, paralytic ileus, and acute 
renal failure listed as underlying causes of death.  At the 
time of his death, the Veteran was service-connected for 
posttraumatic stress disorder (PTSD) with depressive 
disorder, rated as 70 percent disabling; bilateral hearing 
loss, rated as noncompensable; and tinnitus, rated as 10 
percent disabling.  

The appellant essentially contends that the Veteran's death 
was contributed to by his service-connected disabilities.  
Specifically, she asserts that the Veteran was hospitalized 
in a nursing home because of his service-connected 
posttraumatic stress disorder (PTSD) and dementia.  It is her 
contention that his hospitalization caused him to become 
susceptible to sepsis, which ultimately lead to his death.

The Board notes that service connection for the cause of a 
veteran's death may be granted if a disability incurred in or 
aggravated by service was either the principal, or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

The claims file reflects that the Veteran resided at 
C.L.H.R.C., a skilled nursing facility, from December 2003 up 
until the time nearest his death.  A May 2006 C.L.H.R.C. 
record shows that he was discharged from the facility and 
admitted for hospital treatment four days prior to his death.  
His Certificate of Death indicates that he died while in 
F.H.E.O. hospital.  However, the claims file is negative for 
records associated his hospital treatment from this time 
period.  The Board finds that further development is 
warranted regarding this matter, as these records may prove 
beneficial in deciding the whether a service-connected 
disability significantly contributed to his death.

In her January 2007 notice of disagreement, the appellant 
indicated that the Veteran received psychiatric treatment 
from a VA psychiatrist prior to his death.  According to the 
appellant, the Veteran's VA psychiatrist recommended that he 
be placed in a nursing facility due, in part, to his 
psychosocial disabilities.  In support of this contention, 
the appellant submitted an undated outpatient treatment 
record, from a VA medical facility, in which a VA social 
worker concluded that the Veteran required nursing home care 
for both medical and psychosocial reasons.  Thus, the 
appellant has essentially indicated that not all of the 
Veteran's VA medical treatment records are currently of 
record.  A review of the claims file reflects that the 
Veteran's pertinent VA records dated from May 2003 to August 
2003 are currently associated with the claims file and 
reflect that he was seen intermittently for psychiatric 
treatment; however there is no indication whether attempts 
were made to obtain any possible VA treatment records dated 
from August 2003 until the time of the Veteran's death in May 
2006.  Moreover, the claims file does not include any 
definitive medical evidence, from a VA physician or 
otherwise, reflecting that he required nursing home care, as 
recommended by a physician, or the reasons and bases for such 
a recommendation.  Such information may provide assistance 
with deciding the appellant's claim, in light of the 
appellant's contention that the Veteran required nursing home 
care due to his PTSD.  Thus, the Board finds that further 
development is warranted in an effort to obtain any of the 
Veteran's VA treatment records dated after August 2003, to 
include records related to his need for nursing home care.  
38 U.S.C.A. § 5103A(b), C(2),(3).

Also associated with the claims file are letters from V.J., 
M.D., the Veteran's treating physician at C.L.H.R.C.  In a 
letter dated in August 2006, Dr. V.J. reported that the 
Veteran was diagnosed with the following conditions:  
cerebrovascular accident; multiple contractures; dementia; 
diabetes; with a history of peptic ulcer disease and upper GI 
bleed; chronic anemia; recurrent urinary tract infections; 
and recurrent pneumonia.  Dr. V.J. stated that the Veteran 
deteriorated and died secondary to his multiple morbid 
conditions.  In a June 2007 letter, Dr. V.J. stated that the 
Veteran was admitted as a resident at C.L.H.R.C. with 
dementia and PTSD.  In the August 2007 letter, Dr. V.J. 
stated the Veteran was diagnosed with an organic brain 
syndrome, with a persistent vegetative state and a history of 
psychosis with advanced dementia.  She reported that the 
Veteran's persistent vegetative stated was due to a 
cerebrovascular accident.  The doctor opined that the 
Veteran's PTSD could have exacerbated his death and that it 
was highly possible the Veteran had PTSD with advanced 
dementia and psychosis.  

In view of the apparent incomplete evidentiary record, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall make arrangements to 
obtain all available hospital records of 
the Veteran's inpatient treatment in May 
2006 at the medical facility listed on his 
Certificate of Death.  All records 
obtained shall be associated with the 
claims file in the claims file.  If such 
records are otherwise unavailable or 
unobtainable, the RO shall so indicate.

2.  The RO/AMC shall make arrangements to 
obtain the Veteran's VA medical treatment 
records that are not currently of record, 
to include records dated from August 2003 
until May 2006.  All relevant records 
obtained shall be associated with the 
claims file.  If attempts to obtain said 
records reveal that the Veteran was not 
treated at the VA beyond August 2003, or 
are otherwise unavailable or unobtainable, 
the RO shall so indicate.

3.  Upon completion of the foregoing 
tasks, the RO/AMC shall readjudicate the 
appellant's claim for service connection 
for the cause of the Veteran's death with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this Remand.  In so doing, the 
RO/AMC may proceed with any additional 
development it deems necessary, to include 
providing for a VA medical opinion. If the 
decision remains adverse to the appellant, 
the appellant and her representative 
should be furnished with a Supplemental 
Statement of the Case and afford a 
reasonable period of time within which to 
respond thereto.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



